DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are presented for examination.
Claim(s) 20 has/have been canceled.
Responsive to communication filed on 2 May 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2020/0027014) and further in view of Brown (US 2019/0317817) and further in view of Ramachandra et al. (US 2018/0007128).

Regarding claim 1, Wen teaches: A method, comprising: 
identifying a plurality of cluster features for a plurality of node clusters based on utilization data for the plurality of node clusters (¶ 29, “a series of user allocations of resources (e.g., R1, R2, . . . , RN) include usage indications”), wherein the plurality of node clusters comprises a first grouping of server nodes on a second grouping of server nodes cloud computing system (¶ 73, “Storage pool 402 is an abstraction of the aggregation of the individual storage devices of the cluster such that they appear to be a single homogenous volume despite comprising many different physical devices on multiple different nodes”; it would have been obvious to repeat Wen’s method on a second grouping of server nodes); 
determining a first deployment growth classification for a first node cluster of the plurality of node cluster based on a first identified plurality of cluster features associated with the first grouping of server nodes (¶ 35, “Another approach is implemented by prediction system 110 that retrieves a time series (at step 129), uses historical observations to determine an applicable prediction model (as step 130) and uses the prediction model to recommend and forecast (at step 131)”), the first deployment growth classification comprising a classification for predicted growth of a first existing set of deployments on the node cluster (¶ 36, “At a time increment after time=T0, the system (1) performs analysis over the historical actual usage, (2) determines seasonality if any in a particular user's usage over time, and (3) makes predictions based on the determined seasonality”; specification describes classification as low, medium, or high growths; here, seasonality corresponds to expected high or low growth);
determining a second deployment growth classification for a second node cluster of the plurality of node clusters based on a second identified plurality of cluster features associated with the second grouping of server nodes, the second deployment growth classification comprising a second classification for predicted growth of a second existing set of deployments on the second node cluster (¶ 46, “the prediction system may be associated with or operate on one or more clusters”; ¶ 99, “the individual clusters may execute their own prediction and runway analysis and the virtualization management console may control analysis of the results with respect to each console such that it determines any recommended movement of resources from one cluster to another cluster”);
providing the first deployment growth classification to a first server device on the first node cluster (¶ 67, “The generation of predictions and computations of runways may occur at a single processing node, or may be distributed across multiple nodes as disclosed in the application cited here”), wherein providing the first deployment growth classification to the first server device causes the first server device to modify the set of policies to a first set of derived policies on the first node cluster (claim 1, “receiving individual usage data of a resource in a virtualization environment for respective users for determining a resource provisioning of the resource in the virtualization environment based at least in part upon multiple individual seasonally-adjusted predictions generated by a prediction model for the respective users”); and
providing the second deployment growth classification to a second server device on the second node cluster, wherein providing the second deployment growth classification to the second server device causes the second server device to modify the set of policies to a second set of derived policies, wherein the first set of derived policies differ from the second set of derived policies (¶ 46, “the prediction system may be associated with or operate on one or more clusters”; ¶ 99, “the individual clusters may execute their own prediction and runway analysis and the virtualization management console may control analysis of the results with respect to each console such that it determines any recommended movement of resources from one cluster to another cluster”).
Wen does not teach, however, Brown teaches: wherein the cluster configuration includes one or more policies associated with whether to permit or deny incoming deployment requests on the node cluster (¶ 211, “If the forecasted combined effective demand is greater than the capacity of the resource for the cluster, the workload placement 1514 may deny migration or starting of the VM in the cluster of server computers. Alternatively, if the forecasted combined effective demand is less than the capacity of the resource for the cluster, the workload placement 1514 may generate a recommendation to migrate or start the VM in the cluster of server computers, or the workload placement 1514 may proactively migrate the VM in the cluster of the server computers”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of wherein the cluster configuration includes one or more policies associated with whether to permit or deny incoming deployment requests on the node cluster, as taught by Brown, in the same way to the cluster configuration, as taught by Wen. Both inventions are in the field of allocating resources in a cloud computing environment, and combining them would have predictably resulted in “forecasting resource usage and proactively adjust resource usage based on the forecast”, as indicated by Brown (¶ 1).
Wen and Brown do not teach as clearly as Ramachandra et al. teach: the first grouping of server nodes and the second grouping of server nodes comprise a set of policies associated with whether to permit or deny incoming deployment requests (¶ 26, “embodiments may be implemented that are able to continuously forecast, monitor, and adjust reserve capacities in a production setting”; ¶ 45, “the reserve capacity can vary with time… embodiments may be configured to be able to continuously forecast the reserve capacity required in the future”), and wherein the first grouping of server nodes differ from the second grouping of server nodes (¶ 88, “The method 500 includes identifying a plurality of quiescence policies, wherein each of the quiescence policies define one or more conditions for cluster entities which when met, identify that cluster resources should be reclaimed from cluster entities by quiescing cluster entities (act 502)”; ¶ 90, “for each quiescence policy in the plurality of quiescence policies, identifying an amount of reserve capacity defining the amount of cluster resources that should be reserved for resuming quiesced cluster entities (act 506)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first grouping of server nodes and the second grouping of server nodes comprise a set of policies associated with whether to permit or deny incoming deployment requests, and wherein the first grouping of server nodes differ from the second grouping of server nodes, as taught by Ramachandra et al., in the same way to the method, as taught by Wen and Brown. Both inventions are in the field of allocating resources in a cloud computing environment, and combining them would have predictably resulted in a system configured to “more optimally reclaim cluster capacity from idle databases”, as indicated by Ramachandra et al. (¶ 2).

Regarding claim 2, Wen teaches: the deployment growth classification for the node cluster comprises providing the a first set of cluster features from the plurality of cluster features as input signals to a deployment growth prediction model trained to generate an output including a predicted growth of existing deployments on a given node cluster (abstract, “A plurality of prediction models are trained using portions of time-oriented data. The trained models are evaluated to determine quantitative measures pertaining to predictive accuracy. One of the trained models is selected and then applied over another time series dataset of the individual resource to generate a plurality of individual resource usage predictions”).

Regarding claim 3, Wen teaches: the deployment growth prediction model comprises a machine learning model trained to generate the output based on historical utilization data for the plurality of node clusters and associated deployment growth for the plurality of node clusters (¶ 58, “In the present disclosure this comprises training prediction models for a plurality of occurrences of the past time window data using a first series of time-oriented data selected from the past time window datasets (e.g., where the training uses a first time series dataset for a respective individual distributed resource)”).

Regarding claim 5, Wen teaches: intra-day utilization data for the first existing set of deployments and the second existing set of deployments; and cross-day utilization data for the existing set of deployments on the node cluster (¶ 107, “As shown, the runway view plots several resources along a timeline 751. A time-oriented target (e.g., a date or a number of days into the future) is provided by a system administrator”).

Regarding claim 6, Wen teaches: identifying the plurality of cluster features is further based on cluster properties of the first node cluster and the second node cluster (¶ 107, “In some cases, and as shown in resource configuration view 752, a deployment date can be displayed. If the recommendation is adopted (e.g., adding a "New Node") and the configuration is saved, then the effect of the addition of the configured resource can be reflected in the runway view 221 (e.g., as a longer runway into the future)”).

Regarding claim 7, Wen teaches: the cluster properties comprise one or more of: hardware types of nodes on each of the first node cluster and the second node cluster (¶ 107, “the configuration of a new node can be expressed as a model designation, or as a configuration of CPUs or as a configuration of memory, or as a configuration of HDD and/or SSD resources”); types of cloud computing resources supported by each of the first node cluster and the second node cluster; a geographic region associated with each of the first node cluster and the second node cluster; one or more account types associated with the first existing set of deployments and the second existing set of deployments; or one or more offer types associated with the first existing set of deployments and the second existing set of deployments.

Regarding claim 8, Wen teaches: identifying the plurality of cluster features comprises: collecting historical utilization data for each of the first node cluster and the second node cluster (¶ 34, “a time series (at step 129), uses historical observations to determine an applicable prediction model (as step 130)”); and 
constructing the plurality of cluster features based on the historical utilization data for each of the first node cluster and the second node cluster, the plurality of cluster features comprising feature signals from a collection of feature signals known to correlate with growth of deployments on a given node cluster (¶ 34, “uses historical observations to determine an applicable prediction model (as step 130) and uses the prediction model to recommend and forecast (at step 131)”).

Regarding claim 9, Wen teaches: identifying the plurality of cluster features comprises: collecting raw utilization data for the first node cluster and the second node cluster (¶ 36, “to time T0, the system makes historical observations 132 pertaining to usage measurements of a particular resource for each of a particular set of users of that resource”); and 
extrapolating the historical utilization data based on observed patterns of the raw utilization data over previous periods of time (¶ 37, “The predictions can extend into the future (e.g., after time=T0), such as depicted by the point in time predictions "P1", "P2", "P3", and "P4". The determination of seasonality in patterns of historical actual usage by individual users (and application of respective predictive models) results in individual seasonally-adjusted predictions 134”).

Regarding claim 10, Wen teaches: the first deployment growth classification comprises a classification for predicted growth based on one or more of: predicted utilization growth of the first existing set of deployments on the first node cluster over a predetermined period of time (¶ 37, “The individual seasonally-adjusted predictions 134 are summed (e.g., as shown by the line segment labeled sum of individual seasonally-adjusted predictions 137)”); or predicted fluctuations of utilization growth of the first existing set of deployments on the first node cluster over the predetermined period of time.

Claim(s) 16-19 correspond(s) to claim(s) 1-2, 4, and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, no prior art was uncovered that would anticipate or obviate utilization data comprising a number or percentage of compute cores occupied, a number or percentage of empty nodes, and a fragmentation metric for the first node, as recited in the claim as a whole.
Regarding claim 11, no prior art was uncovered that would anticipate or obviate the claimed permitting a received deployment request based on modified policy associated with maintaining threshold levels of compute core capacity based on a classification for predicted growth.
Regarding claim 21, no prior art was uncovered that would anticipate or obviate the claimed modifying a set of policies for permitting or denying a deployment request, wherein the set of policies comprise a requirement to include a threshold resource buffer than indicates a minimum number of empty nodes having no virtual machines deployed theron, as recited in the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199